

115 HR 1663 IH: Water Resources Research Amendments Act
U.S. House of Representatives
2017-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1663IN THE HOUSE OF REPRESENTATIVESMarch 21, 2017Mr. Wittman (for himself, Mrs. Napolitano, and Mr. Griffith) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Water Resources Research Act of 1984 to reauthorize grants for and require applied
			 water supply research regarding the water resources research and
			 technology institutes established under that Act.
	
 1.Short titleThis Act may be cited as the Water Resources Research Amendments Act. 2.Water Resources Research Act amendments (a)Congressional findings and declarationsSection 102 of the Water Resources Research Act of 1984 (42 U.S.C. 10301) is amended—
 (1)by redesignating paragraphs (7) through (9) as paragraphs (8) through (10), respectively; (2)in paragraph (8) (as so redesignated), by striking and at the end; and
 (3)by inserting after paragraph (6) the following:  (7)additional research is required into increasing the effectiveness and efficiency of new and existing treatment works through alternative approaches, including—
 (A)nonstructural alternatives; (B)decentralized approaches;
 (C)energy use efficiency; (D)water use efficiency; and
 (E)actions to extract energy from wastewater;. (b)Clarification of research activitiesSection 104(b)(1) of the Water Resources Research Act of 1984 (42 U.S.C. 10303(b)(1)) is amended—
 (1)in subparagraph (B)(ii), by striking water-related phenomena and inserting water resources; and (2)in subparagraph (D), by striking the period at the end and inserting ; and.
 (c)Compliance reportSection 104(c) of the Water Resources Research Act of 1984 (42 U.S.C. 10303(c)) is amended— (1)by striking (c) From the and inserting the following:
					
						(c)Grants
 (1)In generalFrom the; and (2)by adding at the end the following:
					
 (2)ReportNot later than December 31 of each fiscal year, the Secretary shall submit to the Committee on Environment and Public Works of the Senate, the Committee on the Budget of the Senate, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on the Budget of the House of Representatives a report regarding the compliance of each funding recipient with this subsection for the immediately preceding fiscal year..
 (d)Evaluation of water resources research programSection 104 of the Water Resources Research Act of 1984 (42 U.S.C. 10303) is amended by striking subsection (e) and inserting the following:
				
					(e)Evaluation of water resources research program
 (1)In generalThe Secretary shall conduct a careful and detailed evaluation of each institute at least once every 3 years to determine—
 (A)the quality and relevance of the water resources research of the institute; (B)the effectiveness of the institute at producing measured results and applied water supply research; and
 (C)whether the effectiveness of the institute as an institution for planning, conducting, and arranging for research warrants continued support under this section.
 (2)Prohibition on further supportIf, as a result of an evaluation under paragraph (1), the Secretary determines that an institute does not qualify for further support under this section, no further grants to the institute may be provided until the qualifications of the institute are reestablished to the satisfaction of the Secretary..
 (e)Authorization of appropriationsSection 104(f)(1) of the Water Resources Research Act of 1984 (42 U.S.C. 10303(f)(1)) is amended by striking $12,000,000 for each of fiscal years 2007 through 2011 and inserting $7,500,000 for each of fiscal years 2018 through 2023.
 (f)Additional appropriations where research focused on water problems of interstate natureSection 104(g)(1) of the Water Resources Research Act of 1984 (42 U.S.C. 10303(g)(1)) is amended in the first sentence by striking $6,000,000 for each of fiscal years 2007 through 2011 and inserting $1,500,000 for each of fiscal years 2018 through 2023.
			